Exhibit 10.2
First Amendment to Separation Agreement and Release
This amendment effective as of                      modifies the separation
agreement and release dated February 8, 2008 (the “Agreement”) between Vocus,
Inc. (“Vocus”) and Robert Lentz (“Employee”).

1.   Capitalized terms not defined herein shall have the meaning given to them
in the Agreement.   2.   Section II (B) is hereby deleted in its entirety and
replaced with the following:

“(B) Stock Options. Notwithstanding any provision set forth in any plan
documents or agreements, any stock options and any other equity awards
(including but not limited too any restricted stock) granted by Vocus to
Employee as of the Resignation Date shall continue to vest for twelve
(12) months following the Resignation Date, in accordance with the terms and
conditions (other than the vesting terms) of the applicable plan documents
associated with any such stock options and any other equity awards (including
but not limited too any restricted stock award), provided that such continued
vesting shall only occur if Employee continues acting as a strategic consultant
and as a member of Vocus’ Board of Directors as set forth in Section III below.”

3.   Section V(g) beginning “for any claims...” is hereby deleted in its
entirety and replaced with the following:

“for any claims relating to any stock options or any other equity awards granted
to Employee by Vocus; and”

4.   This amendment, together with the Agreement, represents the entire
agreement between the parties, and supersedes all other prior or contemporaneous
communications between the parties (whether written or oral) relating to the
subject matter of this Agreement. In the event of any inconsistency between the
terms of this amendment and the Agreement, the terms of this amendment shall
control.

Agreed and accepted:

              Vocus, Inc.   Robert Lentz
 
            By:        
 
           
 
           
Date:
      Date:    
 
           

